In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 13-372V
                                     Filed: October 29, 2014
                                       Not for Publication

*************************************
MICHAEL BERGLUND,                          *
                                           *
               Petitioner,                 *
                                           *                     Damages decision based on proffer;
v.                                         *                     tetanus vaccine; brachial neuritis;
                                           *                     Table injury
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
               Respondent.                 *
                                           *
*************************************
Paul S. Dannenberg, Huntington, VT, for petitioner.
Lisa A. Watts, Washington, DC, for respondent.

MILLMAN, Special Master


                              DECISION AWARDING DAMAGES1

       On June 3, 2013, petitioner filed a petition under the National Childhood Vaccine Injury
Act, 42 U.S.C. §§ 300aa-10–34 (2006), alleging that he received tetanus vaccination on July 13,
2011, and thereafter suffered a Table injury of brachial neuritis. On February 6, 2014,
respondent filed her Rule 4(c) Report, conceding that petitioner suffered a Table injury of
brachial neuritis and recommending compensation.


1
  Because this decision contains a reasoned explanation for the special master's action in this case, the
special master intends to post this decision on the United States Court of Federal Claims's website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and move to redact
such information prior to the document=s disclosure. If the special master, upon review, agrees that the
identified material fits within the banned categories listed above, the special master shall redact such
material from public access.
                                                    1
        On October 29, 2014, respondent filed Respondent’s Proffer on Award of Compensation.
The undersigned finds the terms of the proffer to be reasonable. Based on the record as a whole,
the undersigned finds that petitioner is entitled to the award as stated in the proffer. Pursuant to
the terms stated in the attached proffer, the court awards a lump sum payment of $109,217.59,
representing the discounted present value of petitioner’s projected lost earnings ($8,112.59), pain
and suffering ($100,000.00), and past unreimbursable expenses ($1,105.00). The award shall be
in the form of a check for $109,217.59 made payable to petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: October 29, 2014                                                     /s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                                Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                        OFFICE OF SPECIAL MASTERS
________________________________________
MICHAEL BERGLUND,                        )
                                         ) ECF
                        Petitioner,      )
                                         )
            v.                           ) No. 13-372V
                                         ) Special Master
SECRETARY OF HEALTH AND HUMAN            ) Laura D. Millman
SERVICES,                                )
                                         )
                        Respondent.      )
                                         )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I. Items of Compensation

       A.      Life Care Items

       Respondent proffers that, based on the evidence of record, petitioner is unlikely to incur

future medical expenses as a result of his vaccine-related injury. See 42 U.S.C. §

300aa-15(a)(1)(A). Petitioner agrees.

       B.       Lost Earnings

       The parties agree that based upon the evidence of record, the net present value of

petitioner’s projected loss of earnings is $8,112.59. See 42 U.S.C. § 300aa-15(a)(3)(A).

Petitioner agrees.

       C.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $100,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4), (f)(4)(A).


                                                1
Petitioner agrees.

       D.      Past Un-reimbursable Expenses

       Evidence supplied by petitioner documents his expenditure of past un-reimbursable

expenses related to his vaccine-related injury. 42 U.S.C. § 300aa-15(a)(1)(B). Respondent

proffers that petitioners should be awarded past un-reimbursable expenses in the amount of

$1,105.00. Petitioner agrees.

       E.      Medicaid Lien

       Petitioner represents that there are no Medicaid liens outstanding against him.

II. Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the Special Master’s decision

and the Court’s judgment award the following: 1

            A. A lump sum payment of $109,217.59, representing the discounted present value

                of petitioner’s projected lost earnings ($8,112.59), pain and suffering

                ($100,000.00), and past un-reimbursable expenses ($1,105.00) in the form of a

                check payable to petitioner.

               1.      Guardianship

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

       III. Summary of Recommended Payments Following Judgment

       A.      Lump sum paid to petitioner for projected lost earnings, pain
               and suffering, and past un-reimbursable expenses:                    $109,217.59
       1
          Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
lost earnings and future pain and suffering.

                                                  2
                           Respectfully submitted,

                           JOYCE R. BRANDA
                           Acting Assistant Attorney General

                           RUPA BHATTACHARYYA
                           Director
                           Torts Branch, Civil Division

                           VINCENT J. MATANOSKI
                           Deputy Director
                           Torts Branch, Civil Division

                           GLENN A. MACLEOD
                           Senior Trial Counsel
                           Torts Branch, Civil Division

                           s/Lisa A. Watts
                           LISA A. WATTS
                           Senior Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Telephone: (202) 616-4099

Dated: October 29, 2014.




                              3